Citation Nr: 0521487	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  98-09 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of exposure to ionizing radiation, including radiation 
fibrosis.

2.  Entitlement to service connection for claimed residuals 
of exposure to biological/chemical warfare agents, including 
hair loss (other than as due to exposure to Agent Orange).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The appellant had active military service from December 1964 
to May 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In January 2001, the Board, in pertinent 
part, denied the appellant's claims of service connection for 
claimed residuals of exposure to ionizing radiation and 
biological/chemical warfare agents.

The appellant appealed the Board's January 2001 decision to 
the U.S. Court of Appeals for Veterans Claims (CAVC). In that 
litigation, an Order of the CAVC was issued, averring that 
remand was required due to the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475.

In its Order, the CAVC noted the appellant's contention of 
suffering from hair loss and radiation fibrosis, and VA's 
assertion that the CAVC lacked a jurisdiction-conferring 
notice of disagreement regarding the hair loss claim and that 
the appellant had never filed a claim for radiation fibrosis.  
The CAVC concluded that it had jurisdiction to consider the 
veteran's claim to the extent that he claimed his radiation 
fibrosis was a residual of exposure to radiation and his hair 
loss was a residual of exposure to radiation or biological or 
chemical warfare agents (other than Agent Orange).

Citing Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
the CAVC held that there was no evidence of record that VA 
ever notified the appellant of who was responsible for 
obtaining the evidence necessary to substantiate his claims.  
In an Order of March 2003, the CAVC vacated the Board's 
decision as to the appellant's claims for service connection 
for residuals of exposure to ionizing radiation and 
biological or chemical warfare agents, and remanded the 
matter.  A copy of the CAVC's Order in this matter has been 
placed in the claims file.




In October 2003, the Board remanded the veteran's claims to 
the RO for further evidentiary development.


FINDINGS OF FACT

1.  The competent and objective medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed radiogenic disease or other residuals, 
including radiation fibrosis, due to his period of active 
service, as a possible result of exposure to ionizing 
radiation in service.

2.  The competent and objective medical evidence of record 
preponderates against a finding that the veteran currently 
has any residuals of exposure to biological/chemical warfare 
agents, including hair loss (other than as due to exposure to 
Agent Orange), as a result of his period of active military 
service.


CONCLUSIONS OF LAW

1.  Neither a radiogenic disease, including radiation 
fibrosis, or other residuals, was incurred in or aggravated 
during active military service, nor may such a disorder be 
presumed to have been incurred in service, including as a 
result of exposure to ionizing radiation.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5100-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2004).

2.  Neither hair loss or other residuals was incurred in or 
aggravated during active military service, nor may such a 
disorder be presumed to have been incurred in service, 
including as a result of biological/chemical warfare agents.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100-5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the veteran's service medical records reflects 
that, during an enlistment medical examination in September 
1964, a lung or skin abnormality was not reported and the 
veteran was found qualified for active service.  

According to an August 1982 service medical examination 
report, the purpose of the examination was "Occupational 
Exposure to Ionizing Radiation."  The veteran was found 
qualified for occupational exposure to ionizing radiation and 
continuance of all his duties.

In November 1983, the veteran underwent a re-enlistment 
medical examination.  In the Report of Medical Examination, 
there was no clinical finding of any abnormality.  In April 
1985, the veteran was medically examined for purposes of 
retirement.  In his Report of Medical History completed at 
that time, he did not report a respiratory or hair loss 
problem.

The veteran's Report of Transfer or Discharge (DD Form 214) 
shows that his military specialty in service was inventory 
management supervisor, munition.

Post service, VA and non-VA medical records and examination 
reports, dated from 1985 to 2004, are associated with the 
claims file. 

In November 1985, the veteran underwent VA examination.  
According to the examination report, findings are not 
referable to residuals of ionizing radiation or 
chemical/biological warfare.

Private hospital medical records, dated from January 1986 to 
January 1995, and records from J. G., M.D., dated from 
January 1987 to January 1988, reflect the veteran's treatment 
for Hodgkin's disease.  In February 1987, he underwent a 
splenectomy and was also treated with radiation therapy.  

In a February 1987 letter, Dr. J.G. noted that a recent chest 
x-ray revealed that the veteran had a widened mediastinum and 
a computed tomography (CT) of the veteran's chest showed 
enlarged mediastinal lymph nodes.

Private medical records, dated from March 1987 to July 2000, 
reflect the veteran's treatment at a state university health 
science center.  The records note the veteran's clinical 
monitoring during and following his treatment for Hodgkin's 
disease.  A treatment record, dated in April 1987, reflects 
that the veteran received radiation to his neck.   

A November 1987 private radiology report indicates that x-
rays of the veteran's chest showed no evidence of acute 
pulmonary disease and there was no significant change since 
May 1987.

A January 1988 private medical record indicates that x-rays 
of the veteran's chest reflected that his lungs were clear 
and the impression was negative chest.   When examined at the 
time, it was noted that the veteran had an upper respiratory 
tract infection in December and currently had some 
gastrointestinal symptoms.  

An April 1988 private treatment record indicates that the 
veteran was seen for follow up and complained of an upper 
respiratory infection and some stuffiness and fever.  On 
examination, it was noted that the veteran looked well.  His 
lungs were clear to auscultation and percussion, bilaterally.  
There was no clinical evidence of recurrent (Hodgkin's) 
disease.  According to a report of an x-ray taken at the 
time, a chest x-ray showed increased streaky and retricular 
densities in the lung fields adjacent to the mediastinum, 
bilaterally, consistent with radiation fibrosis.  The 
clinical impression was no acute disease without significant 
change.  

A June 1988 private treatment record indicates that the 
veteran's chest x-ray and other test results performed in 
April were unremarkable.  His lungs were noted be clear.  
When examined in October 1988, the veteran complained of a 
cold and an October 1988 x-ray of the veteran's chest 
indicated that his lungs were clear; there was no change 
since the April 1988 study and no definite evidence of 
persistent active disease.  A February 1989 private treatment 
record indicates that the veteran denied shortness of breath, 
cough, and hemoptysis.  On examination, his lungs were clear, 
bilaterally.
 
Medical records from P.C., M.D., dated from March 1993 to 
March 2004, note the veteran's treatment for pharyngitis, 
bronchitis, high blood pressure, back pain, and a perforated 
eardrum.  

Private medical records from F.F., M.D., dated from July 1995 
to June 1996, reflect the veteran's treatment for hair loss, 
initially noted in February 1995.  The clinical impression 
was alopecia aerata.  It was noted that the veteran had some 
anxiety and that his parents were ill. 

According to medical records from P.L., M.D., a 
dermatologist, dated from June to September 1996, the veteran 
was examined because of repeatedly low normal testosterone 
levels.  The veteran's past medical history of Hodgkin's 
disease and hypothyroidism was noted.  The veteran's medical 
history was also significant for hypertension, circular 
baldness and a history of stress with anxiety/depressive 
components.  The veteran reported decreased libido and loss 
of impotence.  He shaved every other day, and reported a 
progressive body hair loss since February 1996 without 
itching.  On examination, the veteran was observed to have a 
moustache.  It was speculated that the veteran might have 
primary or secondary hypogonadism and Dr. L. did not believe 
that the veteran's alopecia aerata was related to the 
androgen status.  Further tests were ordered.  According to a 
September 1996 record entry, it was noted that the veteran 
reported having daily stubble.  Laboratory test results 
showed normal testosterone levels with no signs of 
demasculinization.   

Thereafter, in November 1996, the RO received the veteran's 
claim for VA benefits, in which he filed, inter alia, claims 
for service connection for residuals of exposure to radiation 
and residuals of exposure to biological/chemical agents.  He 
noted, with respect to ionizing radiation exposure, that he 
worked in a nuclear weapons detachment for three years while 
stationed in Germany.  With respect to exposure to 
biological/chemical agents, the veteran reported exposure 
while stationed at various Air Force bases, to include time 
in Korea.

In a January 1997 treatment record, Dr. P.C. noted the 
veteran's history of alopecia, for which he saw a 
dermatologist.

Private treatment records from K.L.Q., M.D., dated from 
January to March 1997, indicate that, when initially seen, 
the veteran was noted to have a history of alopecia aerata 
since March 1995 on his scalp and some body areas.  Some 
regrowth was noted on the scalp with the use of prescribed 
medication.  The veteran reported that since March 1996, he 
noticed progression of some of the areas of alopecia on his 
body.  He was not treated for it and it did not particularly 
concern him.  A history of Hodgkin's disease treated with 
splenectomy and radiation in 1987 was noted.  The veteran 
developed some permanent alopecia in the areas of radiation 
on the neck.  Alopecia aerata was diagnosed. 

In March 1997, the veteran underwent VA hematological 
examination.  According to the examination report, the 
veteran was treated for Hodgkin's disease in 1987, and 
underwent radiation therapy that same year, that resulted in 
his thyroid being destroyed, with some damage to his lungs.  
On clinical evaluation, in particular, the veteran denied any 
respiratory complaints and his ears, eyes, nose, and throat 
were within normal limits.  His lungs were clear to 
auscultation, bilaterally.  It was noted that the veteran had 
a slight expiratory wheeze that cleared with coughing, 
otherwise there were no adventitious breath sounds.  The 
examiner's impression included hypothyroid, secondary to 
radiation therapy, and alopecia.

Private medical records dated through 1997 are not referable 
to complaints or diagnosis of a pulmonary disorder.  A June 
1997 private medical record indicates that, when examined by 
S.H., M.D., the veteran appeared well.  The veteran's lungs 
were clear to auscultation, bilaterally.  It was noted that 
the veteran was 10 years status post completion of a course 
of radiation therapy for Hodgkin's disease and was clinically 
stable.

In September 1997, the veteran underwent VA examination for 
hypertension.  In reporting his medical history, the veteran 
indicated that he was diagnosed with Hodgkin's lymphoma in 
1986 and treated with radiation therapy, underwent a 
splenectomy and developed hypothyroidism from the radiation.  
He was in complete remission since 1987.  In 1994, it was 
noted that the veteran developed alopecia that was 
successfully treated by Dr. F., a local dermatologist.

In October 1997, the veteran underwent a VA orthopedic 
examination. The examiner's diagnosis included chronic 
intermittent low back pain without radicular symptoms at the 
present time. 

In a December 1997 rating decision, the RO, in pertinent 
part, granted the veteran's claim for service connection for 
Hodgkin's disease based, in large measure, on service records 
that documented his service in the Republic of Vietnam.

In an April 1998 letter, Dr. S. H. noted that the veteran may 
have developed hypothyroidism due to external beam radiation 
treatments for his Hodgkin's disease. 

In another April 1998 letter, Dr. P.C. noted that he treated 
the veteran since 1986, and the veteran's conditions included 
hypothyroidism and intermittent sciatica. 

According to a June 1998 office record from Dr. P.C., the 
veteran's lungs were clear. 

In an August 1998 rating decision, the RO granted service 
connection for hypothyroidism as related to the veteran's 
service-connected Hodgkin's disease.

Private medical records from R.L.C., M.D., dated from May 
2003 to April 2004, describe the veteran's treatment for a 
cardiac disorder.  A January 2004 record indicates that the 
veteran's past medical history was significant for Hodgkin's 
disease, treated with mantle radiation in 1987 that led to 
hypothyroidism status post radiation.  Diabetes was diagnosed 
last year.

In April 2004, the RO received the veteran's March 2004 
written statement and completed Radiation Risk Activity 
Information Sheet (VA Form RRAIS (JF)).  The veteran 
indicated that, from October 1967 to 1985, he worked in 
numerous active duty assignments in munitions maintenance 
squadrons and detachments.  He said he dealt with nuclear, 
biological and chemical agents throughout that period and 
also couriered nuclear weapons aboard aircraft, to and from 
sites in the United States.  The veteran said he had a 
"TOPSECRET" security clearance.  He reported his radiation 
therapy for Hodgkin's disease.

In a June 2004 office record, Dr. P.C. reported that he 
examined the veteran who said he was "feeling great".  The 
veteran denied chest discomfort and dyspnea.  He planned to 
undergo nasal septum repair the following month.  The 
veteran's past medical history included diabetes, 
hypertension, hyperlipidemia, hypothyroidism, depression, 
posttraumatic stress syndrome, sleep apnea, cervical 
radiculopathy, Hodgkin's disease treated with radiation 
therapy and chemotherapy in 1986 for a cure and aortic 
valvular disease with moderate stenosis.  On examination, it 
was noted that the veteran's lungs were clear.  The clinical 
assessment included hypertension, diabetes, hyperlipidemia 
and preoperation medical evaluation prior to nasal septum 
repair.

In an August 2004 letter to the RO, Dr. F.F. reported that 
chart notes regarding the veteran's treatment from 1993 to 
1995 were no longer available.

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Quartuccio v. Principi, 
16 Vet. App. at 183; Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see 
Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-1 (Dec. 
16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

Throughout the course of his appeal, including in a March 
2004 letter from the RO, the appellant has been informed of 
VA's duty to assist him in the development of his appeal.  In 
addition, the appellant was advised, by virtue of a detailed 
April 1998 statement of the case (SOC) and April 2000 and 
March 2005 supplemental statements of the case (SSOCs) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claims.  We therefore believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the veteran's claims, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to service connection.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims file reflects 
that the March 2005 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

Clearly, substantial compliance with the VCAA has been 
achieved in the present case.  There can be no question as to 
the veteran's awareness of the provisions of the legislation, 
as he was provided, by the Court, with a copy of the Order 
remanding his case, after the bill became law.  Moreover, the 
Board afforded the veteran ample time in which to proffer 
evidence and/or argument after the case was returned from the 
Court, and his service organization representative indicated, 
in a Written Brief Presentation in June 2005, that all 
aspects of the CAVC's remand had been addressed and 
satisfied.  Otherwise, no response has been received to the 
Board's letter, in July 2003, soliciting any additional 
argument or evidence that the veteran or his representative 
might wish to submit.  In March 2005-signed statements, the 
veteran indicated that he would be forwarding additional 
medical evidence and requested that his case be immediately 
forwarded to the Board.  No further evidence was received 
from the veteran.  See Mayfield, supra, 19 Vet. App. at 125, 
holding that all relevant VA communications must be 
considered when determining whether adequate notice has been 
provided.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. §§ 1110, 1131; and 38 C.F.R. § 3.303, 
a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  Even if there is no actual 
record to support it, the incurrence of certain cancers in 
service will be presumed if the disease was manifest to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
CAVC's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The CAVC has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  The fact that a condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. at 144; Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  This principle has been 
repeatedly reaffirmed by the Federal Circuit Court, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

1.  Service Connection - Residuals of Ionizing Radiation 

There are essentially three ways in which a veteran may 
establish service connection for disability that he or she 
believes to have been caused by exposure to ionizing 
radiation in service.  See, e.g., Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, a presumption of service connection may be 
granted for a "radiation-exposed veteran" if certain 
statutory requirements are satisfied regarding the 
circumstances of the claimed exposure.  See 38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d), amended by 67 Fed. Reg. 3,612-
616 (Jan. 25, 2002), effective March 26, 2002 (adding cancers 
of the bone, brain, colon, lung, and ovary to the list of 
diseases that may be presumptively service connected under 
that regulation).  See also Public Law No. 106-117, §503 
(Nov. 30, 1999), which added bronchiolo-alveolar carcinoma to 
the statutory list of presumptively service connected 
diseases; and Public Law No. 108-454, § 306(a) (Dec. 10, 
2004), which added cancer of the bone, brain, colon, lung, 
and ovary to that list.  A radiation-exposed veteran means a 
veteran who, while serving on active duty, participated in a 
"radiation-risk activity" as that is defined in 38 C.F.R. 
§ 3.309(d)(3)(ii).  Those activities involve onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device or military duty involving the occupation 
of Japan during the period from August 6, 1945, to July 1, 
1946.  See 67 Fed. Reg. 3,612-616 (Jan. 25, 2002) (amending 
the definition of "radiation risk" to include the veteran's 
presence at certain other locations).

Second, under 38 C.F.R. § 3.311, a veteran who meets certain 
specified conditions, including exposure to ionizing 
radiation in service, may be granted service connection for 
one of the 24 disorders listed in that regulation.  Third, 
where competent evidence is presented which traces causation 
of the claimed disability to a condition or event during 
service, direct service connection can be established, 
without the need to meet the conditions for the presumptions 
above, under 38 U.S.C.A. §§1110, 1131, and 38 C.F.R. § 3.303.  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996); aff'd sub nom. 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997); cert. denied, 
118 S. Ct. 1171 (1998).  See also McGuire v. West, 11 Vet. 
App. 274 (1998).

The veteran's claim in this case is one based upon asserted 
occupational exposure to ionizing radiation during service.  
Such a claim is cognizable under the provisions of 38 C.F.R. 
§ 3.311.  If a claim for service connection is based upon 
occupational exposure to ionizing radiation, and it is 
established that a radiogenic disease first became manifest 
after service and was not manifest to a compensable degree 
within any presumption period as specified in 38 C.F.R. §§ 
3.307, 3.309, the following factors will be examined: (1) 
whether the veteran participated in an activity that would 
have exposed him ionizing radiation (determined by making an 
assessment of the size and nature of the radiation dose); (2) 
whether the veteran subsequently developed a radiogenic 
disease, as recognized by statute; and (3) whether the 
disease first became manifest within a specific period after 
radiation exposure.  38 C.F.R. § 3.311(a), (b)(2) (to the 
effect that the term "radiogenic disease" includes thyroid 
cancer and all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia), (b)(3) (to the effect that VA has 
determined that sound medical and scientific evidence does 
not support including polycythemia vera on the list of known 
radiogenic disease but VA will consider a claim based on an 
assertion that polycythemia vera is a radiogenic disease), 
and (b)(5) (also indicating that bone cancer must be manifest 
within 30 years after exposure).  The determination of 
service connection based upon ionizing radiation exposure is 
then made under the generally applicable service connection 
provisions, giving due consideration to any opinion provided 
by the VA Under Secretary for Health or an outside 
consultant.  38 C.F.R. § 3.311(f).  Service connection will 
not be established if there is affirmative evidence to 
establish that a supervening, non-service-related condition 
or event is more likely the cause of the disease.  38 C.F.R. 
§ 3.311(g).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumption period, as specified in 38 C.F.R. §§ 3.307, 
3.309, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses received in service.  38 C.F.R. § 3.311(a)(1).  In all 
claims involving radiation exposure, other than from 
participation in atmospheric nuclear weapons test 
participation and/or Hiroshima and Nagasaki occupation, a 
request will be made of the Department of Defense for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include, but may not be 
limited to, the veteran's Record of Occupation Exposure to 
Ionizing Radiation (reported on DD Form 1141), if maintained; 
service medical records; and other records that may contain 
information pertaining to the veteran's radiation exposure in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based upon 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

The Court has held that, where the dose estimate shows that 
the veteran was exposed to no ionizing radiation, "further 
development" under section 3.311 is not required, i.e., VA 
is not required to forward the claim for consideration by the 
Under Secretary for Benefits (USB).  Wandel v. West, 11 Vet. 
App. 200 (1998) (where a claimant fails to establish exposure 
to ionizing radiation in service, VA is entitled to 
discontinue the special development procedures set forth in 
38 C.F.R. § 3.311(b)).  Moreover, because in this case there 
was no diagnosed radiogenic disease, the RO was not required 
to forward the claim for consideration by the USB for further 
review.  See Wandel, supra.  See also Hilkert v. West, 12 
Vet. App. 149, 150 (1999); Stone v. Gober, 14 Vet. App. 116, 
120 (2000).

A review of the evidence in this case reflects that the 
veteran was not on active duty during World War II, and did 
not take part in atmospheric nuclear weapons test 
participation, or in the Hiroshima and/or Nagasaki 
occupation.  Post-service medical records indicate that he 
has been diagnosed with multiple disorders, a number of them 
arising after service.  However, none of those disabilities 
has been identified as a radiogenic disease under pertinent 
statutes or regulations. Furthermore, the veteran has not 
submitted any medical evidence linking the disorders to any 
in-service exposure to ionizing radiation.  See Rabideau, and 
Boyer, supra; see also, Wandel, supra.

The Board is cognizant that, in his May 1998 substantive 
appeal, the veteran contended that his Hodgkin's disease was 
a direct result of radiation exposure. However, as noted 
above, in December 1997 the veteran was awarded service 
connection for Hodgkin's disease, on the basis of a legal 
presumption that the disease resulted from herbicide exposure 
in Vietnam.  Moreover, we must note that Hodgkin's disease is 
not a presumptive disease listed in statutes or regulations 
pertaining to radiation exposure, and the veteran has not 
submitted medical evidence linking the disease to any in-
service exposure to ionizing radiation.  The veteran was also 
awarded service connection for hypothyroidism due to 
Hodgkin's disease, but hypothyroidism is not a presumptive 
disease listed in the statutes or regulations regarding 
radiation exposure, and the veteran has not submitted medical 
evidence linking the disease to any in-service exposure to 
ionizing radiation.  In fact, Dr. S.H. associated the 
hypothyroidism to radiation therapy from Hodgkin's disease.

The Board has no reason to doubt, based upon the evidence 
before us, that the veteran did work in an area where he was 
potentially exposed to ionizing radiation.  In the August 
1982 service examination report it was noted that the purpose 
of the examination was "Occupational Exposure to Ionizing 
Radiation".  No data has been presented as to the quantity 
or duration of any such exposure but, as noted, for the 
purpose of our present analysis, we can accept the veteran's 
belief that he sustained some degree of exposure.  However, 
even acceptance of this factual predicate is not dispositive 
of the issue.  The Board finds that the veteran has failed to 
produce any competent evidence of a radiation-induced injury 
or disease in service, or that he suffers from such an injury 
or disease at present.  See Rabideau, and Degmetich, supra; 
see also Wandel, supra.

Here, the veteran's VA and non-VA medical records fail to 
reflect a currently diagnosed radiogenic disease.  

Although the veteran might argue that he has a radiogenic 
disease, identified as radiation fibrosis, and point to an 
April 1988 private radiology report to buttress his claim, 
the evidence of record does not support this argument.  
Significantly, when seen again in October 1988, the private 
treatment and private radiology reports indicate that the 
veteran's lungs were clear and these records are totally 
devoid of any reference to radiation fibrosis, as are all 
subsequent medical records dated through 2004.  In Fact in 
June 2004, Dr. P.C. noted that the veteran reported "feeling 
great", and a pulmonary disorder was not found on 
examination.

As a result, the Board concludes that the preponderance of 
the objective and competent medical evidence of record is 
against the veteran's claim for the claimed residuals of 
exposure to ionizing radiation, including radiation fibrosis.

2.  Service Connection - Claimed Residuals of Exposure to 
Biological/Chemical Warfare Agents, including Hair Loss 
(Other than as due to
Exposure to Agent Orange)

The veteran has also contended that service connection should 
be granted for residuals of exposure to biological/chemical 
warfare agents, including hair loss (other than due to 
exposure to Agent Orange).  Although the evidence shows that 
the veteran was treated for alopecia in 1995, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof. On 
the other hand, the record reflects that his skin was normal 
on separation from service, and the first post-service 
evidence of record of alopecia is from 1995, more than ten 
years after the veteran's separation from service.  In fact, 
it is unclear whether the veteran even currently has such a 
disorder.  The more recent private medical records, including 
those dated in 2004 from Dr. P.C., do not include hair loss 
or any diagnosed residual from chemical or biological warfare 
agents among the veteran's diagnosed disabilities.  In short, 
no medical opinion or other medical evidence relating the 
veteran's alopecia to service or any incident of service has 
been presented.

With respect to biological/chemical warfare agents, as noted 
above, the veteran has contended that he came into contact 
with biological and chemical weapons agents while in service.  
His service medical records do not reflect any documentation 
thereof, or show any specialized examinations to monitor any 
such exposure.  As above, we can accept the veteran's 
assertion of such exposure, but that is not the end of the 
matter.  The veteran has not submitted any competent, medical 
evidence that any of his current disabilities are the result 
of exposure in service to biological or chemical warfare 
agents.  With respect to chemical agents, as noted above, the 
veteran has been service connected for Hodgkin's disease as 
presumptively due to herbicide exposure during his service in 
Vietnam.  We note, in addition, that the veteran has not 
reported exposure to other chemical agents, such as nitrogen 
or sulfur mustard, or Lewisite, see, e.g., 38 C.F.R. § 3.316 
(2004), nor does the medical evidence reflect such exposure.

The preponderance of the objective and competent medical 
evidence of record is against the veteran's claim for service 
connection for the residuals of exposure to 
biological/chemical warfare agents, including hair loss 
(other than as due to exposure to Agent Orange).

3  Summary - Both Claims

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical or scientific knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  See also Harvey v. Brown, 6 Vet. App. 390, 393-94 
(1994).  Here, the veteran has not submitted or identified 
any medical opinion or other medical evidence that supports 
his claims.  The evidence now of record fails to show that 
the veteran currently has any residuals of exposure to 
ionizing radiation, including radiation fibrosis, or 
residuals of exposure to biological/chemical warfare agents, 
including hair loss.  In other words, without our doubting 
for a moment the sincerity of the veteran's personal accounts 
of his medical problems, and of his official activities in 
service, we must be mindful that only medical and scientific 
professionals may make valid medical assessments of his 
condition, his current disabilities, and the etiology 
thereof.

Accordingly, as it has not been shown that the veteran 
currently has any residuals of exposure to ionizing 
radiation, including radiation fibrosis, or residuals of 
exposure to biological/chemical warfare agents, including 
hair loss, service connection for such claimed disabilities 
must be denied.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.304, 3.311.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).


ORDER

Service connection for residuals of exposure to ionizing 
radiation, including radiation fibrosis, is denied.

Service connection for residuals of exposure to 
biological/chemical warfare agents, including hair loss 
(other than as due to exposure to Agent Orange), is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


